United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-11489
                        Conference Calendar


BILLIE JEAN VERDI, on behalf of Danny Lynn (McCreary) Verdi,
Deceased,

                                    Plaintiff-Appellant,

versus

CLAY COUNTY; WICHITA COUNTY; JIMMY WEDDEL, Deputy; DANNY
MAHLER; LANNY EVANS, Reserve Deputy; SOUTHWESTERN INSTITUTE
OF FORENSIC SCIENCES; DAVIS FUNERAL HOME; TEXAS DEPARTMENT
OF REGULATORY AND PROTECTIVE SERVICES; TEXAS DEPARTMENT OF
PUBLIC SAFETY; JIM HUMPHREY; TIM COLE, District Attorney;
JACK MAGA, Assistant City Attorney; DAN HINES; ROBERT KREBS;
RAY ADAMS; ROGER M. FOSSUM; CHARLES S. PETTY; LARRY DUNCAN;
JAKE BOGARD; TEXAS RANGERS; DEPARTMENT OF PUBLIC SAFETY;
RANDY R. SCHENK; WICHITA FALLS INDEPENDENT SCHOOL DISTRICT;
BAPTIST MEMORIAL HOSPITAL SYSTEM; WICHITA FALLS POLICE
DEPARTMENT; G.P. DOWLING; PATRICK BESANT; M.G. GILLILAND; NINA
HOLLANDER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:04-CV-129
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billie Jean Verdi, appearing pro se, appeals the district

court’s dismissal of her 42 U.S.C. § 1983 complaint, in which she

sought to obtain records and other relief relating to the 1985

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11489
                                  -2-

death of her son, Danny Lynn Verdi.     Verdi’s brief fails to

address the basis for the district court’s dismissal of her suit,

which was want of prosecution based on her failure to pay the

filing fee as ordered.     Her brief addresses only the merits of

her various claims and seeks various forms of relief from this

court.    Accordingly, she has abandoned the only ground for

appeal.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993); Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Although pro se briefs are afforded a liberal construction, even

pro se litigants must brief arguments in order to preserve them.

See Yohey, 985 F.2d at 225.     Given her failure to brief the basis

of the district court’s ruling, we dismiss the appeal as

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.

     Verdi’s motion for appointment of counsel, motion for

immediate court order seeking return of certain records, and

motion for emergency court order, are denied as moot.

      APPEAL DISMISSED; MOTIONS DENIED.